United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2821
                         ___________________________

                              United States of America

                       lllllllllllllllllllll Plaintiff - Respondent

                                           v.

                                    Shain D. Sohl

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: January 21, 2016
                              Filed: January 28, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

      Shain Sohl directly appeals the sentence that the district court1 imposed after
he pled guilty to federal felon-in-possession charges. His counsel has moved to


      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
acknowledging that Sohl’s written plea agreement contains an appeal waiver, but
challenging the substantive reasonableness of Sohl’s sentence. In a pro se
supplemental brief, Sohl also challenges the substantive reasonableness of his
sentence.

       After careful de novo review, see United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010), we will enforce the appeal waiver in this case. The claims raised in both
the Anders brief and the supplemental brief fall within the scope of the waiver; Sohl’s
sworn testimony at the plea hearing shows that he entered into the plea agreement, and
the appeal waiver, knowingly and voluntarily; and dismissing the appeal based on the
waiver will not result in a miscarriage of justice. See United States v. Andis, 333 F.3d
886, 889-90 (8th Cir. 2003) (en banc). Further, having independently reviewed the
record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues
that fall outside the scope of the appeal waiver.

      This appeal is dismissed, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-